DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 20, 25 and 27 (Currently Amended)
Claims 2-3, 5-13, 15-19, 21-24, 26 and 28 (Previously Presented)
Claim 14 (Canceled)
Claim Objection
Claim 15 is objected to because of the following informalities:
Claim 15, line 1, the recitation “the device according to claim 14” should be -- the device according to claim 1
Appropriate correction is required.

Response to Arguments
Applicant’s amendments and arguments, filed on 11/02/2020, have been fully considered but are not persuasive because the claim amendments has necessitated the new ground(s) of rejection presented in this office action. Due to the claim amendments, the previous 112(b) rejection has been withdrawn.
Regarding the amended claims 1, 25 and 27 recitations, further search has shown that
electrically conductive plate or bar 25, 23; [0049], lines 1-3 connected to the positive terminal 31; [0050], lines 2-3 of the rechargeable battery 17 of 19; [0048], lines 5-6 by a first electrically conductive rigid frame member 25, 23 of 11, and 
an electrically conductive plate or bar 23; [0049], lines 1-3 connected to negative terminal 33; [0050], lines 2-3 of the rechargeable battery 17 of 19; [0048], lines 5-6 by a second electrically conductive rigid frame member 23 of 13,
wherein the multiple electrically conductive rigid frame members 23, 25 of 11, 13; [0049] , lines 1-3 are electrically conductive plates or bars 23, 25; [0049] , lines 1-3,
wherein the electrically conductive rigid frame 13, 11, Fig. 2, 3; [0049], lines 1-3; comprises the multiple electrically conductive plates or bars 23, 25, Fig. 2, 3; [0049], lines 1-3 made of copper [0055], lines 8-1 or aluminum [0055], lines 8-11.
Regarding the Applicant’s argument that “Wells does not disclose the battery cables 37’, 37’ as being configured to be “rigid.” Further, the battery cables 37’, 37’ are not electrically conductive bars or plates according to the claimed subject matter. Importantly, the retracting mechanism 40’ does not provide a “rigid” battery frame, since there exists relative movement between the bracket and reel of the retracting mechanism (i.e. reel is not rigidly connected to bracket). Cook discloses a battery system comprising a battery with battery terminals comprising round-shaped battery posts 22, 24 and battery cables 30, 32 having cable connectors 36, 38 having bolts 42, 42 and through holes. The cable connectors 36, 38 are part of the battery cables 30, 32, Cook does not add anything relevant to Wells to teach or suggest the claimed subject matter.”, the Examiner respectfully disagrees on the following because
Wells teaches an electrically conductive rigid frame because of the retractable 34+35 connected to 125+121 and 37’ via 40’; the retractable 34+35, 37’, 40’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2). Cable 37’ itself is also rigid. Cable 37’ cennected to both battery terminals and retractable 34+35 via 40’.
Whereas, Cooks teaches a conductive bolt and nut installed through the through hole as claimed that are not disclosed by Wells.
The Examiner agrees that Well and Cook does not explicitly teach the amended recitation “electrically conductive bars or plates”. However, Ichikawa discloses electrically conductive bars or plates as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), in view of Ichikawa (U.S. 2016/0172652).
Regarding claim 25, Scott teaches a rechargeable jump starting device (1, Fig. 1), comprising:
a rechargeable battery (B1, B2, Fig. 3) having a positive terminal (B1+, B2+, Fig. 3) and negative terminal (B1-, B2-, Fig. 3); 
an electrically conductive rigid frame (cable assembly/harness, forming a rigid frame of cable bundle, to connect battery B1 and B2 positive and negative terminals to the other components e.g., the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) comprising: 
a reverse flow diode assembly (D6, D7, D8 Fig. 3, current flow control with reverse polarity indicators 17 and 18 of 12V and 24V respectively, Fig. 2 and 3) connected to the positive terminal (B1+, Fig. 3) of the rechargeable battery (B1, B2, Fig. 3) by a first electrically conductive rigid frame member (cable assembly connection of 32 and 33, Fig. 3) comprising…; and 
a smart switch (switch 15 with position A and B; 15 control solenoid relay S2, Fig. 3) connected to the negative terminal (B2-, Fig. 3) of the rechargeable battery (B1, B2, Fig. 3) by a second electrically conductive rigid frame member (cable assembly connection of 7+9 and switch 15 with position A and B, Fig. 3); 

Scott does not explicitly teach an electrically conductive plate (connected to the positive terminal of the rechargeable battery by a first electrically conductive rigid frame member).
Ichikawa teaches in Fig. 2, 3, an electrically conductive plate or bar (25, 23; [0049], lines 1-3) connected to the positive terminal (31; [0050], lines 2) of the rechargeable battery (17 of 19; [0048], lines 5-6) by a first electrically conductive rigid frame member (25, 23 of 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrically conductive plate (connected to the positive terminal of the rechargeable battery by a first electrically conductive rigid frame member) of Ichikawa’s into Scott’s, in order to provide an interconnect cable harness.
Regarding claim 27, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the electrically conductive rigid frame (13, 11, Fig. 2, 3; [0049], lines 1-3; Ichikawa) comprises the multiple electrically conductive plates or bars (23, 25, Fig. 2, 3; [0049], lines 1-3; Ichikawa) made of copper ([0055], lines 8-1; Ichikawa) or aluminum ([0055], lines 8-11; Ichikawa). 
Claims 1, 2, 4-5, 7-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), in view of Cook (U.S. 2002/0195995) and further in view of Ichikawa (U.S. 2016/0172652).

Regarding claim 1, Wells teaches a rechargeable jump starting device (110, Fig. 2) for charging a depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2), the rechargeable jump starting device, comprising: 
a rechargeable battery (110, Fig. 2) having a positive terminal (11+37’, Fig. 3) comprising a  positive terminal electrical conductor (37’ with the through hole terminal coupled to 11, Fig. 2) having a through hole (hole of terminal of cable 37’ coupled to positive terminal 11, Fig. 2)  and a negative terminal (12+37’, Fig. 3) comprising a negative terminal electrical conductor (37’ with the through hole terminal coupled to 12, Fig. 2) having a through hole (hole of terminal of cable 37’ coupled to negative terminal 12, Fig. 2);
a positive battery cable (36+34, Fig. 2) having a positive battery clamp (36 coupled to 35 or 34, Fig. 2); a negative battery cable (36+35, Fig. 2) having a negative battery clamp (36 coupled to 34 or 35, Fig. 2);
an electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprising

a negative electrically conductive rigid frame (40’ coupled to 12 via 37’, Fig. 2 and 3) configured to connect in circuit (circuit formed by connection of 12 and 11 of 10’ to another vehicle battery terminals via 36s, Fig. 2) with the negative terminal of the rechargeable battery (110, Fig. 2)  and the negative battery cable (36+35, Fig. 2) during charging of the depleted or discharged vehicle battery (battery terminals of another vehicle connected to 36 coupled to 34 and 36 coupled to 35, Fig. 2) by the rechargeable jump starting device (110, Fig. 2);
wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2)  comprises 
multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) and one or more electrical components (flat connector ends at terminals 11 and 12 of 10’ connected to 37’ of 30’, Fig. 2) (125, 121, Fig. 2, 3) in circuit (circuit formed by connection of 12 and 11 of 10’ to another vehicle battery terminals via 
wherein the positive terminal electrical conductor (37’ with the through hole terminal coupled to 11, Fig. 2) of the rechargeable battery is connected to the positive electrically conductive rigid frame (40’ coupled to 11 via 37’, Fig. 2 and 3);
wherein the negative terminal electrical conductor (37’ with the through hole terminal coupled to 12, Fig. 2) of the rechargeable battery is connected to the negative electrically conductive rigid frame (40’ coupled to 12 via 37’, Fig. 2 and 3).
Wells does not explicitly teaches (wherein the positive terminal electrical conductor of the rechargeable battery is connected to the positive electrically conductive rigid frame) by a conductive bolt and nut installed through the through hole (of the positive terminal electrical conductor of the rechargeable battery) and the through hole of (the positive electrically conductive frame), and 
(wherein the negative terminal electrical conductor of the rechargeable battery is connected to the negative electrically conductive rigid frame) by another conductive bolt and nut installed through the through hole (of the negative terminal electrical conductor of the rechargeable battery) and the through hole of (the negative electrically conductive frame).

the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery is connected to the positive electrically conductive rigid frame (52 of 14, Fig. 1) by a conductive bolt (86 coupled to 52 of 14, Fig. 1) and nut (92 coupled to 52 of 14, Fig. 1) installed through the through hole (hole of 84 coupled to 80 and 52, Fig. 1) of the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery and the through hole (hole 88 of 52, Fig. 1) of the positive electrically conductive frame (52 of 14, Fig. 1), and 
the negative terminal electrical conductor (82+84, Fig. 1) of the rechargeable battery is connected to the negative electrically conductive rigid frame (54 of 14, Fig. 1) by another conductive bolt (86 coupled to 54 of 14, Fig. 1) and nut (92 coupled to 54 of 14, Fig. 1) installed through the through hole (hole of 84 coupled to 82 and 54, Fig. 1) of the negative terminal electrical conductor (82+84, Fig. 1) of the rechargeable battery and the through hole (hole 88 of 54, Fig. 1) of the negative electrically conductive frame (52 of 14, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the positive terminal electrical conductor of the rechargeable battery is connected to the positive electrically conductive rigid frame) by a conductive bolt and nut installed through the through hole 
The combination does not explicitly teach wherein the multiple electrically conductive rigid frame members are electrically conductive plates or bars.
Ichikawa teaches in Fig. 2, 3, an electrically conductive plate or bar (25, 23; [0049], lines 1-3) connected to the positive terminal (31; [0050], lines 2-3) of the rechargeable battery (17 of 19; [0048], lines 5-6) by a first electrically conductive rigid frame member (25, 23 of 11), and an electrically conductive plate or bar (23; [0049], lines 1-3) connected to negative terminal (33; [0050], lines 2-3) of the rechargeable battery (17 of 19; [0048], lines 5-6) by a second electrically conductive rigid frame member (23 of 13), 
wherein the multiple electrically conductive rigid frame members (23, 25 of 11, 13; [0049] , lines 1-3) are electrically conductive plates or bars (23, 25; [0049] , lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrically conductive plates or bars of Ichikawa’s into Wells’, in view of Cook’s, in order to provide an interconnection means 
Regarding claim 2, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the rechargeable battery (15, Fig. 1; abstract, lines 1-2; Ichikawa) comprises a first rechargeable battery (17, Fig. 1; Ichikawa) and a second rechargeable battery (17, Fig. 1; Ichikawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable battery comprises a first rechargeable battery and a second rechargeable battery as taught by Ichikawa’ into Wells’s, in view of Cook’s, in order to increase the capabilities of the rechargeable battery and enabling its use in situations that demand more current
Regarding claim 4, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2)  configured to maintain the electrically conductive rigid frame structurally stable to prevent movement (30’ attached to 10’ in which 40’, 41’ are all secured, Fig. 2) or flexing of the electrically conductive rigid frame and to avoid electrical shorting (col. 4, lines 11-12, 15-16; insulated wires of cable 34, 35, 37’; 
Regarding claim 5, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically rigid conductive frame (30’ comprising 40’, 41’, retractable 34 and 35 resided in 41’; 34 and 35 are all highly electrically conductive, Fig. 2) encloses the rechargeable battery (110, Fig. 2) in at least one plane (top plane of 10’ and 30’ where 37’ extended and coupled to 10’ via 2 connectors coupled to 11 and 12 of 10’; also plane where 10’ contacts 30’, Fig. 2) extending through the rechargeable battery (10’ coupling to and facing 30’, Fig. 2).
Regarding claim 7, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) is constructed to be a single piece (30’, Fig. 2) when assembled (30’ attached to 10’; 30’ housing of 40’, 41’, 42’, 120, Fig. 2).
Regarding claim 8, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) is highly electrically conductive (34, 35 and 37’ are all highly electrically conductive, Fig. 2).
Regarding claim 9, Wells teaches the device according to claim 8, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (23, 25 of 13, 11, Fig. 2, 3; [0049], lines 1-3; Ichikawa) is made of copper ([0055], lines 8-1; Ichikawa).
Regarding claim 10, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) comprise a flattened end (flat connector ends at 11, 12, and 40’ coupled to 37’, Fig. 2 and 3, where 37’ attached to battery terminal 11, 12 and where 37’ attached to 40’ and connected to retractable 34, 35) provided with a through hole (hole where 37’ attached to 40’ and connected to retractable 34, 35) for fastening using an electrically conductive fastener (to connect 11, 12 to 37’, Fig. 2). 
Regarding claim 11, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises one or more electrical components (125, 121, Fig. 2, 3) (flat connector ends at terminals 11 and 12 of 10’ connected to 37’ of 30’, Fig. 2) connected to the electrically conductive rigid frame members (40’ + retractable 34 and 35 resided in 41’, Fig. 2 and 3).
Regarding claim 12, Wells teaches the device according to claim 11, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 
Regarding claim 15, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the rechargeable battery (110, Fig. 2)  is detachably connected to the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2).
Regarding claim 17, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the multiple electrically conductive rigid frame members (40’ + 37’ + retractable 34 and 35 resided in 41’, Fig. 2) are each detachably connected to the electrically conductive rigid frame on at least one end (end of 37’ attached to battery terminals 11, 12 and where 37’ attached to 40’ and connected to retractable 34, 35, Fig. 2).
Regarding claim 18, Wells teaches the device according to claim 10, in view of Cook and further in view of Ichikawa, wherein the electrically conductive fastener (92, 86, Fig. 1) comprises an electrically conductive nut (92, Fig. 1) and an electrically conductive bolt (86, Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), in view of Miller (U.S. 2017/0012448).
Regarding claim 3, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa. Wells does not explicitly teach wherein the rechargeable battery is at least one rechargeable Li-ion battery. 
Miller teach the battery is at least one rechargeable Li-ion battery (30, Fig. 5 [0052] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable Li-ion battery as taught by Miller’s into Wells’ device, in view of Cook’s, in order to provide a battery that utilizes many of the advantages inherent to Li-ion batteries such as high power capacity ([0016], lines 4-5 and 8-9; Miller).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), as applied in claim 1 above, further in view of Kokot (U.S. 2016/0329731).
Regarding claim 6, Wells teaches the device according to claim 1, in view of Cook and further in view of Ichikawa, wherein the electrically conductive rigid frame  (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises a control switch (121 of 125 connected to 34 
Wells does not explicitly teach a control switch configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device.
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive rigid frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control switch configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device as taught by Kokot’s into Wells’ device, in view of Cook’s and further in view of Ichikawa’s, in order to quickly select between voltages required for particular situations.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995) and Ichikawa (U.S. 2016/0172652), as applied above in claims 1 and 12, further in view of Roderick (U.S. 6623315).
Regarding claim 13, Wells teaches the device according to claim 12, in view of Cook, in view of Ichikawa, wherein the one or more electrical components (125, 121, Fig. 2, 3) comprise one or more of a control switch (121, Fig. 2, 3), a smart switch, reverse current diode array.

Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector as taught by Roderick’ into Wells’ system, in view of Cook’s and further in view of Ichikawa’s, in order to provide the ability to quickly attach/detach the rechargeable battery’s connection.
Regarding claim 16, Wells teaches the device according to claim 1, in view of Cook, in view of Ichikawa, wherein the electrically conductive rigid frame (retractable 34+35 connected to 125+121 and 37’ via 40’; retractable 34+35, 37’ and 125+121, as a whole forms an electrically conductive rigid frame due to 34, 35, 37’, 125+121 are all electrically conductive, Fig. 2) comprises 
a positive connector (connector couples 11 to 37’, Fig. 2) and a negative connector (connector couples 12 to 37’) configured to detachably connect the respective positive battery cable (34, Fig. 2) and negative battery cable (35, Fig. 2) to the rechargeable jump starting device (110, Fig. 2).
Wells does not teach a positive cam-lock connector and a negative cam-lock connector, the positive cam-lock connector and the negative cam-lock connector (configured to detachably connect the respective positive battery cable and negative battery cable to the rechargeable jump starting device). 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. 5367243), Cook (U.S. 2002/0195995), and Ichikawa (U.S. 2016/0172652), as applied above in claim 2, and further in view of Kokot (U.S. 2016/0329731).
Regarding claim 19, Wells teaches the device according to claim 2, in view of Cook, further in view of Scott and further in view of Ichikawa. The combination does not teach further comprising the selectable control switch connected to the electrically conductive rigid frame to selectably connect one or both of the first rechargeable battery and the second rechargeable battery between the positive battery clamp and the negative battery clamp.
Kokot teaches a control switch (170, Fig. 3; [0029]) connected to the electrically conductive rigid frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the rechargeable jump starting device ([0019] [0016] [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selectable control switch connected to the electrically conductive rigid frame to selectably connect one or both of the first rechargeable battery and the second rechargeable battery between the positive battery clamp and the negative battery clamp of Kokot’s into Wells’, in view of Cook’s, and further in view of Ichikawa’s, in order to quickly select between voltages required for particular situations.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), in view of Kokot (U.S. 2016/0329731) and further in view of Cook (U.S. 2002/0195995).
Regarding claim 20, Scott teaches a rechargeable jump starting device (1, Fig. 1), comprising: a first rechargeable battery (B1 charged by 15, Fig. 3) having a positive terminal electrical conductor (8’ and conductors coupled to B1+, Fig. 3) and a negative terminal electrical conductor (7’ and conductor coupled to B1-, Fig. 3); 
a second rechargeable battery (B2 charged by 15, Fig. 3) having a positive terminal electrical conductor (8’ and conductor coupled to B2+, Fig. 3) and a negative terminal electrical conductor (7 and conductor coupled to B2-, Fig. 3);
an electrically conductive rigid frame (cable assembly/harness to select and/or connect battery B1 and B2 positive and negative terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) connected (via 7’, 8’ coupled to B1, B2 and 13 or 14 via 12, Fig. 1-3) to the first rechargeable battery (B1 charged by 15, Fig. 3) and the second rechargeable battery (B2 charged by 15, Fig. 3), 
the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) comprising multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery 
a positive battery cable (8, Fig. 1) having a positive battery clamp (10, Fig. 1), the positive battery cable (8, Fig. 1) connected or connectable to the electrically conductive frame; a negative battery cable (7, Fig. 1) having a negative battery clamp (9, Fig. 1), the negative cable (7, Fig. 1) connected to the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3); and
a selectable control (12 inserted into either 13 or 14, Fig. 1) connected to the electrically conductive frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3), the selectable control configured to selectably connect one  or both (12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1) of the first rechargeable battery (B1 charged by 15, Fig. 6; Scott) and the second rechargeable battery (B2 charged by 15, Fig. 6; Scott) between the positive battery cable (8, Fig. 1) and the negative battery cable (7, Fig. 1).
The combination does not teach a selectable control switch.
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive frame (150, Fig. 3) and configured to be selectively switched 
The combination does not explicitly teach (a positive terminal electrical conductor) having a through hole and (a negative terminal electrical conductor) having a through hole; (wherein the positive terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame) by a conductive bolt and nut installed through the through hole of (the positive terminal electrical conductor of the rechargeable battery) and a through hole of (the electrically conductive rigid frame), and (wherein the negative terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame) by another conductive bolt and nut installed through the through hole of (the negative terminal electrical conductor of the rechargeable battery) and the through hole of (the electrically conductive rigid frame).
Cook teaches a rechargeable battery (12+74+76+16+36+80+82+84, Fig. 1) having a positive terminal electrical conductor (80+84, Fig. 1) having a through hole (hole of 84 coupled to 80, Fig. 1) and negative terminal electrical conductor (82+84, Fig. 1) having a through hole (hole of 84 coupled to 82, Fig. 1),
wherein the positive terminal electrical conductor (80+84, Fig. 1) of the rechargeable battery is connected to the electrically conductive rigid frame (52 of 14, 
wherein the negative terminal electrical conductor (82+84, Fig. 1) of the rechargeable battery is connected to the electrically conductive rigid frame (54 of 14, Fig. 1) by another conductive bolt (86 coupled to 54 of 14, Fig. 1) and nut (92 coupled to 54 of 14, Fig. 1) installed through the through hole (hole of 84 coupled to 82 and 54, Fig. 1) of the negative terminal electrical conductor (82+84, Fig. 1) of the rechargeable battery and a through hole (hole 88 of 54, Fig. 1) of the electrically conductive frame (52 of 14, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a positive terminal electrical conductor) having a through hole and (a negative terminal electrical conductor) having a through hole; (wherein the positive terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame) by a conductive bolt and nut installed through the through hole of (the positive terminal electrical conductor of the rechargeable battery) and the through hole of (the electrically conductive rigid frame), and (wherein the negative terminal electrical conductor of the rechargeable battery is connected to the electrically conductive rigid frame) by another conductive bolt and nut installed through the through hole of (the negative terminal electrical conductor of the rechargeable battery) and the through hole of (the electrically conductive rigid frame) of 
Regarding claim 21, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the electrically conductive rigid frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3) is constructed of multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33, connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) detachably connected to one or more electrical components (13, 14 attached/detached to/from 12 to select 12V or 24V, Fig. 1) of the electrically conductive frame (cable assembly to select and/or connect battery B1 and B2 terminals to the reverse flow diode assembly D6+D7+D8; smart switch 15 and jump start cable 7, 8 with clamps 9 and 10, Fig. 3).
Regarding claim 22, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33, connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) each have at least one end (12 coupled to 13 or 14 to select 12V or 24V, Fig. 1) configured for connecting the multiple electrically conductive rigid frame members (cable assembly for selection and connection of battery B1 and B2, connection of 32 and 33, connection of 7+9 and switch 15 with position A and B, etc. Fig. 3) to another electrical components (13, .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076), Kokot (U.S. 2016/0329731) and Cook (U.S. 2002/0195995), as applied above in claim 20, and further in view of Roderick (U.S. 6623315).
Regarding claim 23, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook. Scott does not explicitly teach further comprising a positive connector connected to the electrically conductive rigid frame and a negative connector connected to the electrically conductive rigid frame to detachably connect the positive battery cable and negative battery cable to the rechargeable jump starting device.
	Kokot teaches a positive connector (118, Fig. 1) connected to the electrically conductive rigid frame (frame of 110, Fig. 1) and a negative connector (118, Fig. 1) connected to the electrically conductive rigid frame (frame 110, Fig. 1) to detachably connect ([0020]) the positive battery cable (10, Fig. 1) and negative battery cable (10, Fig. 1) to the rechargeable jump starting device (100, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a positive connector connected to the electrically conductive rigid frame and a negative connector connected to the electrically conductive rigid frame to detachably connect the positive battery cable and negative battery cable to the rechargeable jump starting device of Kokot’s into Scott’s, in view of Cook’s, in order to provide a means for connection of cable assembly.

Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector of Roderick’ into Scott’s, in view of Kokot’s and further in view of Cook’s, in order to quickly attach/detach the rechargeable battery’s connection.
Regarding claim 24, Scott teaches the device according to claim 20, in view of Kokot and further in view of Cook, wherein the one or more electrical components comprise one or more of a control switch (15, Fig. 1 and 2), a smart switch, a reverse current diode array (D6, D7, D8 Fig. 3, current flow control with reverse polarity indicators 17 and 18 of 12V and 24V respectively, Fig. 2 and 3).
The combination does not explicitly teach a cam-lock connector. 
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam-lock connector of Roderick’ into Scott’s, in view of Kokot’s and further in view of Cook’s, in order to quickly attach/detach the rechargeable battery’s connection.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076) and Ichikawa (U.S. 2016/0172652), as applied above in claim 25, in view of Roderick (U.S. 6623315)
Regarding claim 26, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the electrically conductive frame further comprises …
Scott does not explicitly teach a cam-lock connector; wherein the positive cam-lock is configured to detachably connect the positive battery cable to the positive cam-lock; and wherein the negative cam-lock is configured to detachably connect the negative battery cable to the negative cam-lock
Roderick teaches a cam-lock connector (col. 5, lines 45-48; 10, Fig. 1); the cam-lock (12, Fig. 1) is configured to detachably connect (33, Fig. 1) the battery cable (14, Fig. 1) to the cam-lock (12, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cam-lock connector; wherein the cam-lock is configured to detachably connect the battery cable to the cam-lock of Roderick’ into Scott’s, in view of Ichikawa’s, in order to quickly attach/detach the rechargeable battery’s connection.
The combination of Scott and Roderick further teaches a third electrically conductive rigid frame member (cable assembly to connect Scott’s reverse flow diode assembly to Roderick’s cam-lock corresponding to Scott’s battery B1, B2 positive terminal) electrically connecting the reverse flow diode assembly (D6, D7, D8 Fig. 3, current flow control with reverse polarity indicators 17 and 18 of 12V and 24V respectively, Fig. 2 and 3) to a positive cam-lock (12, Fig. 1; Roderick corresponding to Scott’s battery B1, B2 positive terminal) and a fourth electrically rigid frame member (cable assembly to connect Scott’s reverse flow diode assembly to Roderick’s cam-lock corresponding to Scott’s battery B1, B2 negative terminal) electrically connecting ,
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 5083076) and Ichikawa (U.S. 2016/0172652), as applied above in claim 25, in view of Kokot (U.S. 2016/0329731).
Regarding claim 28, Scott teaches the device according to claim 25, in view of Ichikawa, wherein the rechargeable battery comprises two 12V batteries (each of B1 and B2 is 12V battery; 12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1), and wherein the electrically conductive rigid frame further comprises a connector (12 inserted into 14, B1 and B2 connected in parallel to provide 12VDC; 12 inserted into 13, B1 and B2 connected in series to provide 24VDC, Fig. 1) configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device (1, Fig. 1)
Scott does not teach (wherein the electrically conductive frame further comprises) a control switch (configured to be selectively switched between a 12V mode and a 24V mode of operation of the rechargeable jump starting device).
Kokot teaches a control switch (170, Fig. 3; [0029]) rigidly connected to the highly electrically conductive frame (150, Fig. 3) and configured to be selectively switched between a 12V mode (12V, Fig. 3) and a 24V mode (24V, Fig. 3) of operation of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2021